‘.
                                                                                          837




             OFFICE    OF   THE.ATTORNEY       GENERAL     OF    TEXAS
                                     AUSTIN




Kooorable        F. C. 3oltoa
Aoting     President
Agricultural        and Eeotanloal   College
  or     Texas
Collage     Station,    Texas
rear sir:

                                                      onirrenoe of Ec?;ool
                                                     ore and Tea&era

                                                     2,    1944,   raeda   8s
rollowa:
                                                     ta td Conp-
                                             aooounta of ssreral
                                              & !i. College cover-
                                            &dance on the aid-
                                            dalniatratora    and
                                            he State Superintend-
                                           The aooountr bear the
                                     nt’of  the College and the
                                                        The Sta to
                                                     i    0r   th090
                                                     rrseatsd      to

                          that tbs expense ~3     incurred in
         the transaotloa    of *Stste business’,    and that it
         naa definitely    the responsibility    and duty of the
         A. k EL. College to send oertsln membere of Its                             -.
         stair to the oonferenoe.      The Agricultural    and
         ‘ureohanloal College of Texaa is part of the eduoa-
         tloml    system of the State    of Tsxae snd as such
Honoxuble P. 0.               Bolton.     Psge 8


     baa rraponaIbIllty ror proper partlolpstlon  in
     any program ror the Improvement or sauoatlon In
     Tssas,       particularly             whoa suoh proijcrsr Is uda         or-
     fIOIa1 bJ balng pmasntoa as tha orrlolal  program
     or our State Department or E6uoatIon in Tans.
     This rosponsIbilIt~  or Eha Collags wsuld nko it
     naooaauy            for
                    thoaa wmberr of this atafimoat
     olosely laaoaIsted with ths gonsrsl sduoatlonal
     program or tba State, and responsible  tor ths
     r0dti00                   ana    00nau0t     or outioula   ror trmining
     tosohera,           to     bo rully        ii3r0ma oono*m1ng suoh
     psogu;                  and to tht          ena, to attend  such OQIL-
     r0r=000            aa     tbls.
                *Thin        was a aonfueneo          not only oi lohool
     ldmlnl#taWOr~, but OS ‘TwBhw                       TU TMlnuS.'
     train1      0r kaoherr la put or thm rsrenti61       ro-
     spcmalb “f lity of the Collo(o.    Tbo work or thl8
     p o r tb mlu               no e lspooial1y to tin
                    o o nfuo related
     Inalurion 0s rtarlals       in our pablto lohool our-
     rloula rolatIn& to auoh
     raw relations       war s.rv!z”%      a*~::tz;“2!*
     ph8i8    on thd     wtia w,&itati       rdlriaatlon or
     prnotiors OD ths put                       oi teaahu-tnlniag       instl-
     tutiolu,       8na nd               t0 b4~0 th0 00dmSti0n            or
     both dminlstrators                    and teaobn       in lotual    Ohargo
     or    lnatrurtlon.
         -wa tea tbrt this a*60 is oleuly ootorod
    by your OpinionWo. O-ub'l, and tht thr tnrol
     hating baon portorad In aaeordaaoe with tha rulS8
     or the mud   or Dlnatora or the OollOgo, th0 Ox-
     pmso        thsrsor           fr pmapuly oharasabls            lpinrt   stat*
    tar.
                *Th fa
                    e di~itIu8lS
                            wh e ss.xp WSe
                                         lOOOU5ta
                                                a l-0
     Involvd        sro;
     ‘Th b.@n 0r the Sob001 or Arta 8nb so1snos, undo=
     rhoss l
           uporvision wurses In Wuoatlon 8r* alvoa.
     -Tha 8ad            0f     th8     Dogartiment or~Agriaultura1          Mua&-
     Mon.
Ifonorable   r’. C. Bolton,   Faye 3


      “The Xead of the 2e,psrtnont of Agronorag, undsr
      whose euperrfsion  the College offers oourses la
      soil oonservatioa,
            “I wculd sppreolate        ycur opinion   oi the
      natter.R
             Aa you know, the ourrent appropriation   bill permits
the payment of trarelll~     erpsnses of State offioiala   and ea-
ployses on17 when such expsneer am incurred while trsvsllIn&
on “State busineaa.*     As we sald in our Cpinlon Ho. O-4167:
             W93tate business*    signifies the aooomplish-
      sent   0r a governmental    iunction;   It requires
      that the mans an4 method adopted should ba rea-
      son8 bly nsoessary;   it Implies that the particular
      govsrnmental function    lnvolrsd be one direotly     en-
      trusted to the Inetltutlon      or dsartment    assuming
      its aooo?Pplishmemt.w
            Is our Cpialon No. O-4%$7, sddreseed to your Colle&o,
we  pointed out that the governing boards of tbr various       aduca-
tlonal institutions    porssss oonslderable   discretion   with respeot
to the seleotloa    of the mans snd methods by whlob the functions
of their instftutions    are to be aoooapllabed,     and that their
choice or a wrticular     menns or method will not ba questioned
by tbe oourts or by this department unless it 1s clearly         sh0.m
that this aisoretlon    has booa abueed.
             Tested by these standards, we feel that ths facts
statsd in your letter   reveal that the faaulty   mmbera mentlomd
therein were on State business    while attending the mid-winter
oonference  of Sohool AdEinfstrmt,ors and ‘leaobers Trainers.    It
ID our opinion that   the srpense aooounts under oonridaratlon
should be a;prored.
           Trusting that      the foregoing    satisfsotori~y     nnswer8
your inquiry,  we are
                                               Yours very truly




                                                                        r nrrnuJED\